Case 1:20-cv-03315-ER Document 51-14 Filed 05/26/20 Page 1 of 4




               EXHIBIT 14
        Case 1:20-cv-03315-ER Document 51-14 Filed 05/26/20 Page 2 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CESAR FERNANDEZ-RODRIGUEZROBER
GALVEZ-CHIMBO SHARON HATCHER
JONATHAN MEDINA and JAMES WOODSON,
individually and on behalf of all others similarly
situated,                                                 No. 20 Civ. 

                      3HWLWLRQHUV                       DECLARATION OF
                                                          DARIUS DAVIS
               -Y-
0$57,/,&219,7$/(LQKHURIILFLDOFDSDFLW\
DV:DUGHQRIWKH0HWURSROLWDQ&RUUHFWLRQDO&HQWHU

                       5HVSRQGHQW



DARIUS DAVIS declares the following under penalty of perjury and pursuant to 28 U.S.C.
§ 1746:


   1. My name is Darius Davis and I have been housed at the Metropolitan Correctional Center

       (“MCC”) since December 2019. My Registration Number is 86548-054. I have been

       housed on Unit 5 South since March 2020.

   2. I am 27 years old.

   3. I have the following medical conditions: asthma and a heart murmur.

   4. There are about 60 people on my unit. We are housed in double cells. We share phones,

       email terminals, and showers.

   5. New people last joined my unit on or about May 7, 2020. Two people came. I

       understand that one of them had been in the SHU. I understand that the other one came

       from the street; he was not quarantined until after he had mingled with my tier and at

       least one other tier.
        Case 1:20-cv-03315-ER Document 51-14 Filed 05/26/20 Page 3 of 4



    6. I had symptoms of the coronavirus in April. My bunkmate complained of a fever first.

       Then I lost my sense of smell and taste, and I experienced fever and chills. I wrapped

       myself in a blanket. I asked correctional officers for medical care. They said they would

       ask medical to see me, but no one came. I also asked to speak with the lieutenant, but he

       did not come either and the officers did not come back to check on me. I did not see a

       medical professional for about two weeks. By that time my symptoms were gone.

    7. I was never tested for the coronavirus. To my knowledge, only one person on my unit

       has been tested.

    8. Recently we have been given cleaning supplies and cloth masks. We got the masks in or

       about late April and the cleaning solution in or about early May. We have not been given

       gloves.

    9. The jail has not been removing garbage regularly, and they are still having other inmates

       deliver the food to our cells. They let about eight people out at a time for less than an

       hour at a time to use the phones, email, and showers. Sometimes they let the people who

       are out of their cells talk through the bars to those who are locked in.

    10. I have not been able to do laundry in a machine since late March. I try to wash my

       clothes in the sink.

    11. I consent to my BOP medical records being provided by the BOP to Covington &

       Burling, the law firm suing the MCC in this class action. I would like my medical

       records to be kept under seal, but they may be shared with the judge and the government

       in support of my statements about my medical condition and the medical care at the

       MCC. I understand what the lawsuit is about, how my medical records will be used, and

       that I have the right to refuse to give access to my medical records. This consent is valid


                                                 2

       Case 1:20-cv-03315-ER Document 51-14 Filed 05/26/20 Page 4 of 4



      throughout the term of the class action lawsuit. I have been allowed to ask questions

      about this, and my questions have been answered. The purpose of this study, procedures

      to be followed, risks and benefits have been explained to me. I have been read this

      consent language. I have been told that I will be mailed a copy of this declaration,

      including my consent to the release of my medical records.



Executed on: May 11, 2020
             Westchester, New York

                                                           As reported me by Darius Davis,

                                                           /s/
                                                           Clay H. Kaminsky
                                                           Assistant Federal Defender
                                                           Federal Defenders of New York, Inc.
                                                           52 Duane Street, 10th Floor
                                                           New York, NY 10007

                                                           Counsel for Darius Davis




                                               3

